            Case 1:18-cv-00553-MN Document 116 Filed 03/26/21 Page 1 of 2 PageID #: 3573


           1201 N. Market Street | Suite 800 |Wilmington, DE 19801
           blankrome.com




            Phone:          (302) 425-6431
            Fax:            (302) 428-5113
            Email:          orlacchio@blankrome.com



                                                                           March 26, 2021


           BY ELECTRONIC FILING

           The Honorable Maryellen Noreika
           United States District Court for the District of Delaware
           J. Caleb Boggs Federal Building
           844 N. King Street
           Unit 19
           Room 4324
           Wilmington, DE 19801-3555

                               Re:     JHL Pharmaceuticals, LLC et al. v. PuraCap Laboratories, LLC et al.,
                                       C.A. No. 1:18-cv-00553-MN

           Dear Judge Noreika:

                  Per the Court’s Order of March 22, 2021, the parties in the above-captioned action hereby
           provide a Joint Status Report on the progress of their settlement discussions to date.
           Position of the PuraCap Parties and Ms. Luster:
                  Now that the Consulting Agreement action (D.I. 1:18-cv-00503) and Guaranty Action (D.I.
           1:19-cv-01522) will not proceed to trial, the PuraCap Parties do not believe that there should be
           any restrictions with our ability to inform the Court about the details of the parties’ settlement
           negotiations. However, given that Mr. Luster’s counsel has disagreed with this position in the
           past, we are reluctant to disclose those details without the Court’s permission to do so.
                  Suffice to say, the lawyers for all parties have continued to discuss settlement
           options. Indeed, yesterday, the PuraCap Parties reached an agreement with Mrs. Luster which will
           amicably resolve their dispute. However, the PuraCap Parties have been unable to make any
           meaningful progress with Mr. Luster, notwithstanding several productive discussions with his
           counsel. As has been the case all along, the PuraCap Parties believe the Lusters’ marital dispute
           continues to be a major impediment, at least in the eyes of Mr. Luster. The PuraCap Parties have
           made numerous offers to settle with Mr. Luster, some globally, some individually, but none have




                                                        Blank Rome LLP | blankrome.com

136366.00603/125546587v.1
            Case 1:18-cv-00553-MN Document 116 Filed 03/26/21 Page 2 of 2 PageID #: 3574



           The Honorable Maryellen Noreika
           March 26, 2021
           Page 2


           gained any meaningful traction. Mr. Luster’s counsel did relay an offer this afternoon that the
           PuraCap Parties believe move the parties further apart and not closer together.
                   We remain willing and ready to discuss settlement of the escrow dispute (D.I. 1:18-cv-
           00553) in order to avoid trial. We would appreciate any assistance the Court can provide in this
           regard.


           Position of Mr. Luster:
                   From Mr. Luster's perspective, it remains improper to discuss settlement particulars with
           the Court. Mr. Luster also disagrees with the notion that he has caused the parties to become
           further apart in settlement. If anything, the opposite is true. In any event, Mr. Luster will be at
           the courthouse to further discuss the matter with a PuraCap representative on Tuesday as directed
           by the Court.


                                                                Respectfully submitted,

                                                                /s/ Adam V. Orlacchio

                                                                Adam V. Orlacchio (DE No. 5520)

           cc: All counsel of record (via electronic service)




103576.06022/124224640v.1
136366.00603/125546587v.1
